Order entered October 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00005-CV

                          PRISCILLA ALIA MCCURDY, Appellant

                                               V.

                                  RANDY LIGGETT, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-10001

                                              ORDER
       Before the Court is appellant’s September 26, 2019 motion for an extension of time to

file her brief on the merits and appellant’s October 2, 2019 motion requesting withdrawal of that

motion. We GRANT appellant’s October 2nd motion and withdraw her motion for an extension

of time to file a brief from consideration.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE